Citation Nr: 1000889	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-37 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for asbestosis.  

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Attorney

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1952 to August 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in October 2004, in June 
2006, and in August 2006, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The claims of service connection for asbestosis and residuals 
of a back injury are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1. The Veteran did not serve in Vietnam and the record does 
not otherwise establish that he was exposed to Agent Orange 
while serving in South Korea as he did not serve between 
April 1968 to July 1969, the dates confirmed by the 
Department of Defense when there could have been exposure to 
Agent Orange.

2. Diabetes mellitus was not affirmatively shown to have had 
onset during service; diabetes mellitus was not manifested to 
a compensable degree within one year from the date of 
separation from service; diabetes mellitus, first diagnosed 
after service, is unrelated to an injury, disease, or event 
of service origin.




CONCLUSION OF LAW

Diabetes mellitus was not incurred in service, and diabetes 
mellitus as a chronic disease may not be presumed to have 
been incurred during service, and the presumption of exposure 
to Agent Orange does not apply.  38 U.S.C.A. §§ 1110, 1112, 
1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in January 2004, April 2004, August 
2005 and March 2006 regarding the claim of service connection 
for diabetes mellitus.  The Veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the general provision for the effective date of the 
claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (to the extent there was pre-adjudication 
VCAA notice).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim of 
service connection was readjudicated as evidenced by the 
supplemental statement of the case, dated in August 2006.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained available service 
treatment records, VA medical records and private medical 
records.  

The record does not indicate that the current diabetes 
mellitus may be associated with the Veteran's service as 
there is no credible evidence of recurrent symptoms or 
continuity of symptomatology since service or other possible 
association with service.  For these reasons, a VA medical 
examination and medical opinion on the question of service 
connection for diabetes mellitus is not necessary to decide 
the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  
38 C.F.R. § 3.303(a).

For a veteran who served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, including diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran, who served in the Republic of Vietnam between 
January 1962 and May 1975, is presumed to have been exposed 
during such service to herbicide agents to include that which 
is commonly referred to as Agent Orange.  38 U.S.C.A. 
§ 1116(f).

The list of diseases that may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange includes diabetes mellitus of adult onset.  38 C.F.R. 
§ 3.309(e).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).

The Department of Defense has confirmed that Agent Orange was 
used along the southern boundary of the DMZ in Korea from 
April 1968 through July 1969.  

In a case, where the service treatment records are 
unavailable, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Facts

The Veteran's DD-214 shows that the Veteran served on active 
duty from September 1952 to August 1954 and that his awards 
included the Korean Service Medal.


The available service treatment records consist of the report 
of separation examination in August 1954, which does not 
document diabetes mellitus.  

In January 2004, the National Personnel Records Center 
indicated the Veteran's service treatment records were 
destroyed by fire and are unavailable.  

After service, private medical records show that in January 
2004 diabetes mellitus was noted with onset in December 2003.  
VA and private medical records from 2004 to 2006 show 
treatment for diabetes.  

In August 2009, the Veteran's attorney argued that the 
Veteran's diabetes is due to a high calorie diet in service, 
as evidenced by statistics showing that over four thousand 
Air Force personnel were diagnosed with diabetes mellitus 
type II.  

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholoson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

Where the service treatment records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Although service treatment records are unavailable, the 
separation examination in August 1954 does not show diabetes 
mellitus.  Also there is no evidence contemporaneous with 
service from any other source to affirmatively show diabetes 
mellitus was present coincident with service.  As diabetes 
mellitus was not affirmatively shown to have been present 
during service, service connection under 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.303(a) is not established. 

As there is no competent evidence during service or since 
service that diabetes mellitus was noted, that is, observed 
during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).

After service, diabetes mellitus was first documented in 
December 2003, well beyond the one-year presumptive period 
for manifestation of diabetes mellitus as a chronic disease 
under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309. 

As for service connection based on an initial diagnosis of 
diabetes mellitus after service under 38 C.F.R. § 3.303(d), 
although the Veteran is competent to describe symptoms of 
diabetes mellitus, Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (lay testimony is competent as to symptoms of an 
injury or illness, which are within the realm of personal 
knowledge), diabetes mellitus is not a condition under case 
law that has been found to be capable of lay observation, and 
the determination as to the presence or diagnosis of such a 
disability therefore is medical in nature.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Diabetes mellitus is not a simple medical condition, such as 
a broken leg, because the condition can not be perceived 
through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (Personal knowledge is that which is perceived through 
the use of the senses.).  For this reason, the Board 
determines that diabetes mellitus is not a simple medical 
condition that a lay person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that the current disability was present during 
service.  To this extent the Veteran's statements are 
excluded or not admissible, that is, the statements are not 
to be considered as evidence in support of the claim. 

A layperson is competent to report a contemporaneous medical 
diagnosis or a lay person is competent in describing symptoms 
at the time which supports a later diagnosis by a medical 
professional.  Jandreau at 1377.  

Here, the Veteran is competent to relate a current diagnosis 
of diabetes mellitus, but there is no medical evidence or 
statements from health-care providers that attribute the 
current diagnosis to an injury, disease, or event during the 
Veteran's service.  

To the extent the Veteran's lay statements are competent 
evidence of a current diagnosis and a description of symptoms 
relied on by health-care providers to support the current 
diagnosis, the evidence has no probative value, that is, the 
evidence does not tend to prove a material fact in the case, 
that is, the presence of diabetes mellitus in service.  

Apart from the question of the direct onset or the presence 
of diabetes mellitus where there is a question of medical 
causation, that is, an association between diabetes mellitus 
and an injury, disease, or event in service, including as the 
Veteran argues diet, where a lay assertion of medical 
causation is not competent medical evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As no factual foundation has been 
established to show that the Veteran is qualified through 
knowledge, experience, training, or education to offer such 
an opinion, his statements and testimony are not competent 
evidence to substantiate the claim of an association between 
the diabetes mellitus and an injury, disease, or event, 
including diet, in service.  Therefore the statements and 
testimony are excluded, that is, the statements and testimony 
are not to be considered as evidence in support of the claim.



There is no competent medical evidence of causation in the 
record.  And in the absence of medical evidence suggesting an 
association between diabetes mellitus and an injury, disease, 
or even, including diet, in service, and in the absence of 
credible evidence of continuity of symptomatology, there is 
no possible association with service, and VA is not required 
to further develop the claim by affording the Veteran a VA 
examination or by obtaining a VA medical opinion under the 
duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The remaining question is whether the Veteran was exposed to 
Agent Orange in Korea.

The Department of Defense has confirmed that Agent Orange was 
used in Korea along the DMZ from April 1968 to July 1969.  
The Veteran's service in Korea was from September 1952 to 
August 1954, prior to the confirmed period for Agent Orange 
use, and therefore the Veteran's exposure to Agent Orange has 
not been officially established by the Department of the 
Defense.

As the neither the official records of the Department of 
Defense, nor the time the Veteran was assigned to Korea place 
the Veteran when and where Agent Orange was used, the Board 
finds that the Veteran was not in an area along the DMZ when 
Agent Orange was used and the Veteran was not exposed to 
Agent Orange.

As the Board may consider only competent independent medical 
evidence to support its findings as to a question involving a 
medical diagnosis, which is not capable of lay observation or 
one that is not a simple medical condition, or there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, and as there is 
no favorable, competent medical evidence to support the claim 
under either 38 C.F.R. § 3.303 (b) (continuity) or (d) (first 
diagnosed after service), the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for diabetes mellitus is denied.


REMAND

The Veteran asserts that he was exposed to asbestos during 
service while aboard ship, while residing in the barracks, 
and while working on locomotives.  The DD-214 shows that the 
Veteran was assigned to Company C, 712th Transportation 
Battalion, Railway Operations, and completed a course on rail 
locomotive operations.  The Veteran submitted articles from 
the Internet, which shows the 712th Battalion operated 
military trains on the Korean National Railway in 1953, 
during the Veteran's time in service.  

In August 2009, the Veteran stated he was awarded 
compensation for asbestosis while working for a railroad 
company after service.  There is currently no evidence of 
record that the Veteran has asbestosis. 

The Veteran claims he injured his back during a motor vehicle 
accident while serving in Korea between 1953 and 1954, and 
was treated in a medical infirmary for over two weeks.  In 
August 2009, the Veteran testified that he was sitting in the 
back of a Jeep which was hit in the rear by another vehicle, 
and he fell back over the seat.  Statements from the 
Veteran's fellow service man, dated in December 2004, 
indicate that the had personal knowledge that the Veteran had 
a Jeep wreck in about April or May 1954 in Yung Dung Poe, 
Korea and that the Veteran was treated for back problems for 
several weeks.  

After service, a MRI in January 2000 showed disc bulge at L4-
5 disc bulge.  VA records show that in July 2005 the Veteran 
complained of chronic cervical pain since his motor vehicle 
accident in Korea.  

Considering the above, further evidentiary development is 
needed under the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit or authorize 
VA to obtain on his behalf evidence that 
he was asbestosis or was awarded 
compensation for asbestosis as the result 
of working for a civilian railroad 
company.  

2. Afford the Veteran a VA examination to 
determine whether it is at least as likely 
as not that the current back disability is 
related to service, including the reported 
motor vehicle accident in service when the 
Veteran was sitting the in back of a Jeep 
that was rear ended.    

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

The claims folder should be made available 
to the examiner for review.  

3. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his attorney a supplemental 
statement of the case and return the case 
to the Board.






The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


